 TONKAWA REFINING CO.41Tonkawa RefiningCo.andInternational Union ofOperating Engineers,Local No.351, AFL-CIOCase 16-CA-3544June 30, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn January 19, 1970, Trial Examiner George L.Powell issued his Decision in this proceeding, find-ing that Rspondent had engaged in and was engag-ing in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices and recommended that theallegations of the complaint pertaining thereto bedismissed. Thereafter, Respondent and the Charg-ing Party filed exceptions and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,2 conclusions, and recommen-dations of the Trial Examiner, as modified herein.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Tonkawa Refining Co.,Woodward, Oklahoma, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner- This case,under Section 10(b) of the National Labor RlationsAct, as amended, herein called the Act,' was triedbeforeme May 27, 28, and 29, 1969, in Wood-ward, Oklahoma The complaint, issued April 18,1969, based upon a charge filed on February 14,1969, alleging violations of Section 8(a)(1), (3),and (5) of the Act and a first amended charge filedon March 20, 1969, alleging a violation of Section8(a)(1) and (3) of the Act, presented the questionof whether Section 8(a)(1) of the Act was violatedby Respondent in refusing to discuss a grievance, inrefusing to permit employees to return to work not-ing instead that they were in a "temporary layoff"status, and in discharging the employees the follow-ing day because of their concerted activities.The case of the General Counsel, as set out in thecomplaint, was based upon the proposition thatwhen Respondent on January 27, 1969, at or about8 p m , refused to discuss a grievance concerningemployees' hours, wages, and conditions of employ-ment at the refinery with 11-named employees2they concertedly ceased work from about 8:30 p.m.on January 27, 1969, to about 8:30 a.m. on January28, 1969 At that time they made an unconditionaloffer to return to their former jobs by theirrepresentatives Orin Woodrum, Andy Woods, andRoger H. Burton but Respondent refused the offerand put them in "temporary layoff" status. The fol-lowing morning, January 29, 1969, at or about 4a.m , Respondent discharged and refused to rein-state the named 11 employees. The General Coun-Respondent's request for oral argument is hereby denied as the excep-tions, briefs, and the entire record adequately present the issues and posi-tions of the parties2The trial Examiner recommended that the Board bar Respondent'scounsel, John Cosmic, from practice before the Board and that it also noti-fy the proper authorities of the State bar in order that they may considerdisbarment proceedings because counsel advised Respondent'splantmanager Pollard not to testify after Pollard was called as a witness underRule 43(b) after being served a subpena Because of Pollard's refusal totestifyunder 43(b) even though the Trial Examiner failed to rule onRespondent'smotion to revoke the subpena, the Trial Examiner would notpermit Pollard to testify as Respondent's witness later in the proceedingAfter a careful review of the record, we conclude that the Trial Ex-aminer should have proceeded to rule on the petition to revoke If theTrail Examiner had denied the petition to revoke and Pollard still re-fused to testify, the General Counsel had the option to seek enforcementof the subpena in district court or to continue his case without suchtestimony In such circumstances, we see no reason to censure or other-wise discipline Respondent's counsel because he chose to challenge asubpena and thereby assert a colorable legal right on behalf of his clientAccordingly, we do not adopt the Trial Examiner's comments or otherrecommendations on this matter Respondent, however, made no offerof proof respecting Pollard's testimony, nor did it even attempt to do soAbsent such showing, we are satisfied that Respondent has not shownthat it was prejudiced by the Trial Examiner's exclusion of Pollard'stestimonyMoreover,Member Jenkins agrees with the Trial Examiner's rulingin precluding Pollard from testifying in behalf of Respondent after hisearlier refusal to testify under Rule 43(b)1Member Brown concurs in the resulti29 U S C Sec 151et seq2The employees named in the complaint are Jay Bryant, Roger H Bur-ton, George B Devenney, Lloyd Dudley, A J Harney, Jerry Hmnant, PaulKibbe, Vern Miller, Buck Sibley, Orin Woodrum, and Andy Woods184 NLRB No. 6 42DECISIONSOF NATIONALLABOR RELATIONS BOARDsel alleged that by these acts Respondent violatedSection 8(a)(1) of the Act. Respondent denied theallegations and the General Counsel was put to hisproof.Allpartiesappearedatthetrial,wererepresented, and participated in it, and were givenfullopportunity to adduce evidence, to examineand cross-examine witnesses, submit briefs, andpresent oral argument. Briefs were filed on July 3 1,1969, by the General Counsel and the Respondent.On the entire record of evidence, my observationof the witnesses as they testified, and on due con-sideration of the briefs, I find, for the reasonshereinafter set forth, that the General Counsel hasestablished by a preponderance of the evidencethatRespondent violated Section 8(a)(I) of theAct as noted below, and I will recommend aremedy to effectuate the purposes of the Act.In addition to the finding of violations set outabove, I find for the reasons hereinafter set forththat lawyer John Cosmic, counsel for Respondent,engaged in contumacious conduct during the trialof the case and I will recommend a remedy toeffectuate the purposes of the Act in this respectalso.FINDINGS OFFACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABOR ORGANIZATIONIfind that the allegations of paragraphs 2 and 3of the complaint respecting the nature and volumeof business carried on by Respondent,TonkawaRefiningCo., a Texascoporation having its princi-pleofficeand place of business in Arnett,Oklahoma, where it is engaged in refining crude oiland selling it to commercial outlets andto UnitedStatesAir ForceBases, is true, and I concludetherefrom that Respondent is an employer engagedin commerce within the meaning of Section 2(6) oftheAct.These allegationswere admitted byRespondent.The parties also admitted and I find that the In-ternationalUnion of Operating Engineers, LocalNo. 351, AFL-CIO,has been at all times materialto the complaint a labor organization within themeaning of Section2(5) of the Act.IIUNFAIR LABORPRACTICESEmployee driver Horace Gillian died shortly afterhe suffered severe burns on Friday, January 24,1969,3 at an explosion and fire at the loading dockat Respondent's refinery. The next day, Saturday,January 25, the remaining 1 I drivers met at theCircleC Lodge "to determine what action the'All datesare 1969 unless otherwise noteddrivers wanted taken, so that there would not beanother occurrence of this kind."aThey discussed among themselves and decided toask for a pay raise, for better hospitalization and in-surance, for a change to a biweekly pay period, forloaders to load the trucks, and for drivers to drivethem thereby eliminating a fire hazard in loading,forother safetymeasures including a smokingroom, smother blankets, and asbestos uniforms incase of fire rescue operations, and for a time limitwithinwhich the Respondent would act on thegrievances and proposals They elected two driversto notify Joe D. Pollard, plant manager, on Sunday,January 26, that none wanted to work on Monday,January 27, out of respect for Gillian. Two otherdrivers were elected to ask company officials fromHouston, Texas (who were to attend Gillian's fu-neral), for a meeting with the drivers on Tuesdaymorning, January 28, and they elected three otherdrivers to present their proposals and grievances tothese company officialsThe drivers were excused from work on January27 and at the funeral a meeting was set up forTuesday, January 28, to be attended by drivers Bur-ton,Woodrum, and Woods and Respondent's offi-cials from Houston, Mr. Naples, treasurer, and Mr.Ramey, vice president.But this meeting planned for January 28 with theHouston officials never took place. Instead, Pollardcalled a meeting of the I I drivers for Monday even-ing, January 27, at 8 p.m. Pollard, at this meeting,asked the drivers to bring their problems out in theopen Burton questioned him if this meeting was totake the place of the one scheduled for the next daywith Naples or Ramey and was told in reply thatthere would be no meeting the next day and thatthe only way the drivers could get to the Houstonofficialswas through him. Woodrum then said,"That does [answer the question], and we haveheard all we need to hear" and the drivers walkedout. None of them reported for work on January 28at the 4 a.m. starting time.Thus, the I I drivers struck. Dudley, a witness forRespondent, testified that the drivers agreed not toreport for work at the regular starting time of 4a.m the following morning, and they did not reportto work at that time I conclude and find that the11 drivers struck in a concerted effort to resolvetheir grievances and obtain economic benefits TheGeneral Counsel alleged in his complaint that Pol-lard's refusal to discuss the grievances to thesatisfactionof the employees violated Section8(a)( I ). I disagree and find no violation of Section8(a)(1) by Pollard in this event. Pollard did nomore than tell the employees they had to take theiriUnless otherwisenoted,the story of what happenedis based on thecredited testimony of Andrew Woods Although he testified that the meet-ing was on January 26, Respondent admitted in its brief it was on the 25thThe names of the drivers who met are George Dcvenney, Vern Miller,Buck Sibley, A J Harney,Roger Burton,JBryant, Lloyd Dudley, PaulKibbe, Orin Woodrum, JerryHinnant,and Andrew Woods These are theI I drivers referred to hereinafter TONKAWA REFINING COgrievances through himManagement has the rightto run its business as to the channels to take inprocessing grievances. This case does not involveallegations of refusal to bargain in good faith. Ac-cordingly, I will recommend the allegations ofviolation of Section 8(a)(1) as set forth in para-graph 7 of the complaint be dismissed.January 28About 8:30 a.m. on Tuesday, January 28, all 11drivers came to the plant where they met with Pol-lard,Milton Wills, and Mrs.BonnetaRandolph ofthe Company. Burton asked Pollard if the driverswere going to have a meeting with the Houston of-ficers to which Pollard replied that "he didn't knowof any meeting going to be held that morning. Hesaid that as far as he knew we hadn't asked for ameeting " Pollard told them they would have tomeet with him Burton asked fora meeting.The meeting then took place in Pollard's officewith Pollard,Wills, Randolph, Burton, Woodrum,andWoods present. They discussedinteralia,safety features, pay raise, hospitalization and in-surance, biweekly pay periods, smoking room awayfrom dock area, and loaders loading trucks withouthelp from drivers who nonetheless were being paid.The drivers wanted an answer to these proposals byFriday, January 31. Pollard told them this was in-sufficienttimeto getan answerback from Houstonto the questionsraised.Burton then told Pollard thedriverswould wait a week until February 4. Thedrivers wereready to go back to work on February4 and offered to do. Burton told Pollard, "Joe, weare ready to haul fuel." Pollard replied, "Well, I amnot." Burtonasked if this were a temporary layoffand Pollard answered, "yes."5The driversmet againwith Pollard on the even-ing of January 28 at the call of Respondent. WithPollard was Wills and Respondent's counsel JohnCosmicwho did the talking for Respondent.Cosmic told the drivers if they failed to take outtheir loadsin themorning of January 29 they wouldbe considered as having quit their jobs Burton, thespokesmanfor the drivers, replied to Cosmic that"no one is quitting," that they would work up untilFebruary 4 by whichtimethey should have someassuranceon their grievances and proposals. Whenpressed by Cosmic with the question of what wouldthe drivers do after February 4, Burton told him5Burton corroborated this testimony So did Dudley, the Respondent'switness6Harney credibly corroborated Woods but his phrasing of why thedrivers would work up to February 4 was that this would be"giving thecompany adequate time to negotiate on our grievances"He testified "Wewere not asking for a definite settlement,but we did want some sort of con-sideration from the company in the way of meeting with us and making anattempt to at least show their interest,that they were interested and try towork with us on it "He also testified that he asked Cosmic why the drivers should give him adefinite answer on what they would do after February 4 if he refused togive them a definite answer on their"negotiations " Cosmic did not43they didn't then know but that some action wouldbe taken.Cosmic told them they had to have drivers theycould depend on, but, in reply to Burton's questionof when could Respondent act on the grievances,said "it may be a week, or a month, or a year, ormaybe never," Cosmic told them he couldn't givethem any assurances as when Respondent wouldact on the grievances.The meeting came to an end and as the driversleft the room, Woods told Cosmic the drivers werenot quitting.'January 29The following morning, January 29, the driversagain did not report to work at the 4 a.m. startingtime. About 8 am Burton, Woodrum, and Woodswent to the refinery and asked Pollard if theRespondent had decided to meet with them ontheir grievances. Cosmic and Wills were present.Pollard replied, "No" and the three drivers left.None of the 1 1 drivers worked that dayJanuary 30The following morning, January 30, Woods wentto the refinery and asked Pollard if the Respondentwas ready to talk over the proposals andgrievances. Pollard replied, "No" and Woods left.January 31The same thing happened on January 31, Woodsasked Pollard the same question, got the sameanswer, and again left the premisesFebruary 1Again on February I Woods asked Pollard ifRespondent would meet with the drivers on theproposals and grievances. Pollard again refusedFebruary 3The next meeting was Monday, February 3, whenWoodsagainasked Pollard if Respondent wouldmeet on the grievances and proposals. Pollard atthis time told him that Respondent would not meetas they had taken the position the drivers had quit,answer ButCosmic again stated that if the drivers did not work the follow-ing morning that he would assume that they had quit At that time Bryant,Woodrum, Dudley,and Harney told Cosmic that if the Company"did notmake any kind of negotiations, was not makingany effortto negotiate, orwant to negotiate,or try to work with us on it, that we would quit ""Cosmic said he was not accepting any resignations,that if we did notdrive the following morning that he would assume we had quit " "Thecompany will take the position that you have quit " At that time "themeeting was pretty well out of control and endingitwas loudCosmic was badgering us Tempers were flaring He had everyone prettywell hot " As they were leaving the meeting, Burton informed Cosmic,"Now remember,none of us are quitting " 44DECISIONSOF NATIONALLABOR RELATIONS BOARDand they were going to hire new drivers. AgainWoods told him the drivers had not quit.February 4The next meeting was the following day, Februa-ry 4, at or about 5:30 p.m., when Burton andWoods talked to Pollard. Pollard told them Respon-dent was not intending to talk to them as theRespondent assumed the drivers had quit andRespondent was going to replace them by newhires.7February 7The next meeting was February 7 about 10 a.m.atwhich time all 11 drivers except Dudley, Hin-nant, and Kibbe (who had been rehiredas new em-ployees) were present. At thistimeWoods gavePollard a written request to go back to work uncon-ditionally. Pollard told them, "I am not authorizedto hire you back as a crew. But if I had the authori-ty my answer would be "No." Harney asked Pollardif going on strike had anything to do with this ac-tion and Pollard replied, "yes, it had to."Pollard told them he was authorized to hire back. . three, five, nine, or any number of drivers"but that they would be hired as new employees los-ing their seniority and vacation rights as they hadquit their jobs.Devenney specifically asked Pollard if he wasauthorized to hire him back and Pollard replied,"No."Bryant asked Pollard if he was authorized to hirehim back and Pollard replied, "No."Miller and Harney each asked the same questionfor themselves and each was told "No." The driversthen left.February 8The following morning, February 8, the sameeight drivers returned to the plant Pollard wasasked by them what action Respondent was takingon their unconditional offer to return to work Pol-lard told them they were considered as having quittheir jobs and were to be replaced but that theycould fill out new applications and they would beconsidered for rehire. The eight drivers took em-ployment applications and left the premisesFebruary 10On February 10, Woods took the job applicationsfor Burton and Woodrum to the plant about 10a.m. and gave them to Mrs Randolph in the office.7Harney corroborated Woods' testimony but occasionally furnished ad-ditional detailsHe credibly testified that he, Devenney, Kibbe, and oneother driver saw Pollard at 10 or 10 30 a m on February 4 at the refineryThey asked Pollard if he had received any information from Houston con-cerning their grievances Pollard said he had not received any and that asfar as theCompany was concerned the drivers had quit Devenney told Pol-He gave his own application to Pollard who, afterlooking it over, questioned if he was serious aboutthe desired wage he had put on the applicationWoods replied that he was serious about theamount and he was not hired.New hires and bookkeeping on strikersMrs.Bonneta Randolph, Respondent's book-keeper and secretary, prepared a list of truckdrivershired after the strike in January as follows:Date HiredAdams, James4-16-69Belew,Larry4-16-69Bohannon, Jerry2-8-69Branson,Sam2-7-69Burba, Melion2-15-69Foth, Abraham4-7-69Holt, Terry2-6-69Rodgers,Bill4-16-69Skarke,Bob2-6-69Smith,Dan2-5-69Further, she added to the list by credibly testify-ing that McFall, a truckdriver, was hired in mid-April 1969, and that three of the striking drivers,namelyHinnant,Kibbe, and Dudley, were hired asnew employees on February 6 or 7, 1969. (Theparties stipulated that Kibbe was hired February 6and Dudley on February 7 )She said that beginning the week after the strike,until latein February, common carriers were hiredbyRespondent to haul the jet fuel previouslyhauled by the drivers, but two loads were firsthauled by the common carriers on January 31.Respondent's business increased in February but asdriverswere hired the common carriers wereeliminated.Mrs. Randolph had been at the meeting with Pol-lardonTuesdaymorning, January 28,whenWoods,Burton,and Woodrum were talking to Pol-lard about the grievances and proposals. She cor-roborated Woods in that the drivers said "We areready to work, go back to work" and that theywould expect an answer from the Respondent in aweek as to the proposals and grievances Nothingwas said as to how long they would work Hertestimony was that when the drivers said they wereready to work, Pollard replied,"Well, I would rather you didn't today, nottillItalk to Houston [the head office]," orsomething to that effectThey said, "That's fine."When the drivers did not show up for work thefollowing morning of Wednesday, January 29, Pol-lard that the drivers had not quit Pollard told them the Company had as-sumed they had quit, because they "definitely are not fired " Devenneytold Pollard the drivers were "ready to go to work," but Pollard replied thatthe Company had assumed they had quit and "you are not going back towork " TONKAWA REFINING CO.45lard instructed Randolph to "call in their time"[figure what was owed them] as "he assumed thesedrivers had quit because they didn'tcome back towork."She then figured what was owed the driversand they were paid "the following Monday, I be-lieve,"which was not the normal payday. Thedrivers had never requested that they be paid offPollardPollard was called as a witnessfor the GeneralCounselHe was present inthe courtroom beingseated at counsel'stablewith his lawyer, JohnCosmic. Cosmic orderedhim not totake the stand.The Trial Examinerordered himto take the standnotifying him and his counsel thatif he refused totake the stand and testifythat any of histestimonycould be strickenfrom the record He refused totestify and Cosmic was advised by the Trial Ex-aminer it would serve no useful purpose to ever callPollard tothe stand.Pollard nevertestified (Therecommendationsof the TrialExaminer relating toactionsto betaken against Cosmicfor hiscontuma-ciousconductappear hereinafter under a separateheading.)MiltonWills,Pollard'sassistant, testified forRespondent.To theextent that the testimony ofWills is in conflict with testimony of any of theGeneral Counsel'switnesses it is not credited on hisdemeanor while testifying and on his rather obviouseffort to testifytowhat he believed would befavorableto his employer.His very actionsfollow-ing atelephoneconversation with his superior, Pol-lard, telling him that he was being summoned to ap-pear as a witness attest to his excessively submissiveconduct toward Pollard.Ireceived the decided im-pression that his oath to testifyto the truth, thewhole truth,and nothingbut thetruth was enteredinto withthe mental reservation that Pollard camefirstRecapitulation and AnalysisBased upon the credited testimonyofWoods,Burton,and Randolph,the 11 drivers concertedlyceased work on January 28 but agreed to comeback to work beginningJanuary 29pending receiptfrom the Houston office of comments as to theposition of Respondent on the grievances andproposals made to Pollard on the morning of Janua-ry 28. At first thedriverswanted an immediateanswer to their grievances and proposals but whenitwas explained to them that it would take time tocommunicate with thehead officein Houston, theyagreed to work untilFebruary4 to see whatRespondent'sofficialshad to say. Whether theywould resume the strike thereafter would dependupon thereply ofthe officialsAt themorning meeting on January 28 Pollarddid not agree to this arrangementof thedrivers'returningto workon January 29, saying he was notready to let them work and telling them he wasputting them on "temporarylayoff."This violatesSection 8(a)( I) of the Act as it is illegal retaliationbased upon the drivers'having engaged in pro-tected concerted activity.Cosmic entered the story later on in the same dayof January 28 and appeared to deliberately confusethe drivers by telling them they would be con-sidered as having quit if they did not report forwork on January 29 at 4 a m. even though Pollardhad earlier told them he didn't want them to work.Even if the drivers were still on strike(which I findthey were not, having offered to return to work) astatement by an agent of Respondent,such asCosmic, that if strikers did not return to work theywould be considered as having quit,violates Sec-tion 8(a)( I) of the Act because it interferes with,restrains,and coerces employees in their right toengage in concerted activities for their mutual aidand protection.The law for this conclusion is sowell known as to require no statement of authority.Cosmic's statement is a deliberate mistatement ofthe law calculated to influence and interfere withthe rights of the employee drivers.Also at the meeting in the evening of January 28,Cosmic refused to discuss the problems raised bythe drivers but instead,badgered them by repeti-tious questioning as to what they were going to doon February 4 ("Tuesday"was the word used tomean February 4) knowing at the time that whatthe drivers would do depended on the Company'sanswer to their proposals There is no factual basisin this case to support a contention,if any, that thedriverswereengaging in "intermittent"or"recurrent"or "partial"strike action.There is apossibility that,under the circumstances of thiscase, Cosmic's conduct at this meeting would vio-late Section 8(a)(I) of the Act. The employees hadcertain grievances and proposals they wished tobring to their employer for resolution in the spiritof engaging in concerted action for their mutual aidand protection-a protected activity.They hadearlier met with their plant manager,Pollard, in themorning of January 28 over these matters and weresummoned to another meeting for that evening.Obviously they attended the meeting in the beliefthat it was a continuationof themorning meeting.But it turned out otherwise Pollard turned themeeting over to Cosmic, who refused to meet theissues.Instead,he badgered the employees as totheirfutureintentions.Thisconductcouldreasonably interfere with, coerce,and restrain em-ployees in their enjoyment of their rights underSection 7 of the Act in violation of Section 8(a)(1)of the Act, but as this activity was not developed inthe complaint nor in the General Counsel's theoryof the case,the Respondent had no notice andhence no opportunity to adduce any evidence itmay havehad concerning the attitudeof Cosmic atthe meeting.Accordingly,Ican not say this issuehad been litigated at the trial and will not find aviolation of Section 8(a)( I) of the Act as to it. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, Section 8(a)( I) of the Act was violatedby Pollard on January 29 when, after the driversdid not show up at 4 a.m , he told Randolph tomark the drivers as having quit and to pay them off,when he knew they had not quit Indeed, he hadtold them they could not come to work. I find Pol-lard discharged these employees and refused themreinstatement because they were engaging in con-certed protected activity within the meaning of Sec-tion8(a)(1) of the Act. The remedy usuallyprescribed by the Board for this activity is to orderRespondent to cease and desist from such activityand to reinstate the employees to their jobs (ortheir substantial equivalent), discharging, if neces-sary to do so, any replacements, and to make themwhole for loss of pay I will provide this remedyhereinafter in section IV entitled "The Remedy."Further, the date of January 29 is fixed as thedate of the discharge, even though Pollard put themina"temporary layoff" status on January 28because January 29 was the first day these driverswere kept from work.Contumacious Conduct of John Cosmic, EsqThis was a trial of an alleged unfair labor practicebeing conducted before a Federal Trial Examiner inaccordance with and under the Federal Administra-tive Procedure Act (5 U.S.C. Sec, 551,et seq.)andtheNational Labor Relations Act,supra.Duringthe trial, Counsel John Cosmic deliberately dis-obeyed a ruling and thwarted an order of the TrialExaminer in open defiance of his authority. TheTrialExaminer had ordered Pollard to take thestand and testify as a witness. Cosmic ordered himnot to do so and Pollard refused to take the stand.(The question of subpena enforcementis immateri-al in these circumstances.) By this action Cosmicwillfullyengaged incontumacious conduct. Thatothers engaged in similar conduct is no defense forhim."Contumacious conduct by counsel at LaborBoard unfair labor practice trials or in any type ofcourtroom proceedings,ismore serious than afelony and cannot be tolerated. A lawyer is boundby his calling to honor and to protect the law andthose who are engaged in its administration. It isnever necessary and hence there is no justificationfor a lawyer to deliberately flaunt legal authority, aswas done in this case. There are adequate avenuesprovided for taking appeals from error and ar-bitrariness. Society itself can be likened to a vehicleon the move always being rocked and tossed, butnot stopped, by the disobedience, selfishness, andcrimes of its members. But when a lawyer disobeyslawful authority and takes the law into his ownhands, he pulls the linch pin causing society to dropto the gutter and grind to a halt.Lawyers and judges today are ever mindful oftheir ethical duty to alarm the careless and censurethe willful member. Accordingly, I find that JohnCosmic, Esq., performed a disservice to his client,breached his responsibilityas anofficer of thecourt, took the law into his own hands, anddishonored his profession by engaging in contuma-cious conduct as set out above. The remedy for thisconduct will be provided in section IV entitled"The Remedy."9IIITHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent has engaged inunfair labor practices I shall recommend that itcease and desist therefrom and take certain affir-mative action to effectuate the policies of the Act.Having found that Respondent discharged JayBryant, Roger H. Burton, George B Devenney,Lloyd Dudley, A. J. Harney, Jerry Hinnant, Paul"At the conclusion of the case,the General Counsel requested the TrialExaminer toadmonish Cosmic and recommend a formal reprimand to theBoard Cosmic knew of this procedure from somewhat similar conduct ashe mentionedthe lawyer's name involved in an earlier case This part of therecord isset out infull as followsMR ECKHARDTCounsel for the General Counsel would like to stateat this time that Mr Cosmic has demonstrated at this hearing a con-tempt for the trial processes of the Government,and the Trial Ex-aminer in particular,that this Counsel has not seen in eleven years ofBoard employmentHe has thwarted justice by advising his client not to testify, in defi-ance of the Trial Examiner's instructions, and by refusing to producedocuments which he knew were material to the issues in this caseHe has demonstrated, contrary to his responsibilities as an officer ofthe court,that he intends to serve his client only,and not the ends ofjusticeIn view of these facts,Counsel for the General Counsel herebyrequests that the Trial Examiner officially admonish Mr Cosmic forhis conduct in this case and recommend to the Board that it issue a for-mal reprimand and warning to Mr Cosmic and/or bar Mr Cosmicfrom practice before the National Labor Relations Board for at leastsix monthsMR COSMIC What did youdo, delete Mr Price's name and putmine in there)The FederalHearing Examiner has no contempt powers but I suggestthat he has the following options he may use during the trial when counselfor Respondent instructs a witness not to testify(for reasons other thanconstitutional immunities)He may(I)strike the previous testimony of thewitness who refuses to testify or refuse to permit him to testify, (2) refuseto permit Respondent's counsel to cross examine any witness,(3) refuse topermit Respondent to introduce any evidence on its own behalf, (4) grant amotion for directed verdict upon completion of aprima faciecase byGeneral Counsel,and (5)remove Respondent's counsel from the casesetting down a reasonable time for Respondent to secure other counsel be-fore resuming the trial The Federal Hearing Examiner exercises his discre-tion of which of these options,or of how many of the options,he desires touse as the circumstances merit TONKAWA REFINING CO.47Kibbe, Vern Miller, Buck Sibley, Orin Woodrum,and Andy Woods on January 29, 1969, in violationof Section 8(a)(1) of the Act and that it failed toreinstate them upon their unconditional applicationtherefor, I will recommend that Respondent offereach of them immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make each of them whole forany loss ofearningsor other benefits he may havesuffered as a result of the discrimination againsthim, said loss to be computed in accordance withthe formula set forth in F. WWoolworth Company,90NLRB 289, and with interest thereon asprescribed inIsisPlumbing & Heating Co.,138NLRB 716.In view of the nature of the unfair labor practicesfound herein to have been committed by Respon-dent, which indicate its determination to interfereaggressively with its employees' rights of self-or-ganization,Ishall recommend that the Respondentcease and desist,inany manner, from infringingupon rights guaranteed its employees by Section 7of the Act 10Having found that John Cosmic, Esq., engaged inwillful and deliberate contumaceous conduct, I willrecommend (1) that he be barred from practice be-fore the Board; and (2) that the Board notify theproper State Bar authorities of this action in orderthat they may consider disbarment proceedingsUpon the foregoing findings of fact and the entirerecord in this case, I reach the followingCONCLUSIONS OF LAW1Tonkawa Refining Co. is an employer en-gaged incommerce within the meaning of Section2(6) and (7) of the Act2. InternationalUnion of Operating Engineers,Local 351, AFL-CIO, is a labor organization withinthe meaningof Section 2(5) of the Act.3.By putting the employees on temporary layoffon January 28, 1969, because they had engaged inconcerted action for their mutual aid and protec-tion,by threatening employees with being put inthe status of having quit if they engaged in a workstoppagein theirconcerted action for their mutualaid and protection; and by discharging Jay Bryant,Roger H Burton, George B. Devenney, LloydDudley, A J. Harney, JerryHinnant,Paul Kibbe,VernMiller,Buck Sibley, Orin Woodrum, andAndy Woods on January 29, 1969, because theyengaged inconcerted action for their mutual aidand protection, and byrefusingto put them back towork upon their application Respondent has inter-fered with, restrained, and coerced employees inthe exercise of rights guaranteed in the Act and hasthereby violated Section 8(a)(I) thereof.4.The aforesaid unfair labor practices are unfairtoNL R B v EntwistleMfg Co, 120 F 2d 532 (C A 4)laborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.5.The allegation of paragraph 7 of the com-plaint that Respondent violated Section 8(a)(1) ofthe Act by refusing to discuss a grievance has notbeensustained.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordinthiscase, it is recommended that TonkawaRefining Co., its officers, agents, successors, and as-signs, shall-1.Cease and desist from:(a) Puttingemployees on temporary layoff whenthey engage in concerted action for their mutualaid and protection(b) Threatening employees with the statementthat they would be considered as having quit whenthey engage in concerted action for their mutualaid and protection.(c)Discharging employees becuase they en-gaged in concerted action for their mutual aid andprotection.(d) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization; to form, join,or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such ac-tivities, except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action to effec-tuate the policies of the Act(a)Offer to Jay Bryant, Roger H. Burton,George B. Devenney, Lloyd Dudley, A. J. Harney,JerryHinnant, Paul Kibbe, Vern Miller, BuckSibley,OrinWoodrum, and Andy Woods im-mediate and full reinstatement to their former posi-tions,or to positions substantially equivalent tothose which they held immediately prior to January29, 1969, without prejudice to their seniority andother privileges (discharging those hired as theirreplacements if necessary) and make each of themwhole for any loss of wages or other benefits in themanner set forth in the section of the Decision enti-tled "The Remedy."(b) Notify Jay Bryant, Roger H Burton, GeorgeB.Devenney, Lloyd Dudley, A J Harney, JerryHinnant, Paul Kibbe, Vern Miller, Buck Sibley,Orin Woodrum, and Andy Woods if presently serv-ing in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces 48DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Preserve and, upon-request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its place of business in Arnett,Oklahoma, copies of the attached notice marked"Appendix "11 Copies of said notice, on forms pro-vided by the Regional Director for Region 16, afterbeing duly signed by its representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 16,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.12IT IS FURTHER RECOMMENDED that the allegationsof the complaint, insofar as not found violative ofthe Act in the Decision, be dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial which was held in Woodward, Oklahoma,on May 27, 28, and 29, 1969, at which all partiesparticipated and had a chance to give evidence, hasresulted in a Decision that we violated Section8(a)(1) of the National Labor Relations Act, asamended, (I) by putting our truckdriver employeeson temporary layoff on January 28, 1969, becausethey engaged in concerted action for their mutualaidandprotection;(2)by threatening ourtruckdriver employees with being put in the statusof having quit if they engaged in a work stoppage intheir concerted action for their mutual aid and pro-tection; and (3) by discharging Jay Bryant, RogerH. Burton,George B. Devenney, Lloyd Dudley, AJHarney, Jerry Hinnant, Paul Kibbe, Vern Miller,Buck Sibley, Orin Woodrum, and Andy Woods onJanuary 29, 1969, because they engaged in con-certed action for their mutual aid and protectionand refusing to put them back to work when theyasked to go back to work.The Board ordered us to promise our employeesthat we will not do these things again, and that wewill not, in any other way, interfere with, restrain,or coerce them in the exercise of their rights, underSection 7 of the National Labor Relations Act, toOrganize themselves into a unionForm, join, or help unionsBargain as a group through a unionrepresentative of their choiceAct together for collective bargaining orfor mutual aid and protectionRefuse to do any or all of the above, un-less required by a valid contract providingfor union membership in accordance withlaw.We therefore promise that.WE WILL NOT put our employees on tempo-rary layoff when they engage in concerted ac-tion for their mutual aid and protectionWE WILL NOT threaten our employees withthe statement that they will be considered ashaving quit when they engage in concerted ac-tion for their mutual aid and protectionWE WILL NOT discharge employees becausethey engage in concerted action for their mu-tual aid and protection.WE WILL offer to give back their jobs to JayBryant, Roger H. Burton, George B. Devenney,Lloyd Dudley, A. J Harney, Jerry Hinnant,Paul Kibbe, Vern Miller, Buck Sibley, OrinWoodrum and Andy Woods, and WE WILLmake up any losses in pay or other benefitsthey have suffered since we discharged them,with interest at 6 percent.WE WILL notify immediately the above-named individuals, if presently serving in theArmed Forces of the United States, of the rightto full reinstatement, upon application afterdischarge from the Armed Forces, in ac-cordance with the Selective Service Act andtheUniversalMilitaryTraining and ServiceAct , as amended, after discharge from theArmed ForcesWE WILL NOT interfere with, coerce, orrestrain any of our employees in their exerciseof their Section 7 rights as set out above.TONKAWA REFINING CO.(Employer)° In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Orderof the National LaborRelations Board "11 In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " TONKAWA REFINING CO49DatedBytive days from the date of posting and must not bealtered, defaced, or covered by any other material.(Representative) (Title)Anyquestions concerning this notice or com-pliance with its provisions,may be directed to theThisis an official notice and must not be defacedBoard'sOffice, 8A24Federal Office Building, 819by anyoneTaylor Street, Fort Worth, Texas 76102,TelephoneThisnotice must remain posted for 60 consecu-817-334-2941.